COXE, District Judge
(after stating the facts). The idea of enforcing one act by making the performance of another act dependent thereon was not new with Stiner. The mechanism by which he carries out the idea is new with him. It was old to trap keys and to *185attach reminders to keys. The patent to Weil shows an electric apparatus designed to accomplish substantially the same object as ¡fffiner’s, but operating in a totally different way. The electric circuit which operates the cut-off valve is set in motion by putting _a weight >n a level or taking it off. This weight may be a key, but it may be anything else as well. The porter if he desires to do so can hang a nail on the lever and carry the front door key in his pocket continuously. It is obvious that the patented device is simpler, cheaper and more effective than the Weil apparatus. The same may be said of the crude and ineffective Hellenberg structure. These are the best references offered by the defendants, and H liner is many steps in ,advance of both. They make the performance of the desired duty optional; he makes it compulsory. It is the difference between a reip’iest and an order. The use of Stiner’s mechanism insures obedience; none of the prior devices does this. A porter using his lock is compelled to shut off the water before he can lock up for the night. ‘There is no alternative except to pick the lock. Of course the object of the invention is to prevent carelessness, not crime. A corrupt potter could, of course, circumvent all of these devices, but as a safeguard against forgetfulness and negligence Stiner’s lock is without doubt the best yet devised.
Another feature of the Stiner invention not found in prior structures is the locking shut of the water valve at night. Before the porter can release (he key he must not only turn off' the water, but he must lock the valve in the closed position so that no water can get into the building either by accident or design. It is clear, then, that Mtiuer has made a valuable invention possessing elements of ex--ellence not hinted at in the prior art. His is not a pioneer patent tn the sense that he was the first to enter this field, but it is suffirteiirlv meritorious to warrant a liberal construction of the claims; i. construction broad.enough to enable the complainants to restrain those who accomplish the identical result by similar or equivalent means.
Claim 1 has the following elements in combination: (1) A lock-holder. (2) A lock which may be embraced by the said holder but which is removable therefrom. (3) A keeper or hasp. (4) A key. ’Tie use by the defendants of the lock-holder and key is undisputed. 'There is also a lock which may be embraced by and can be removed from the holder and there is a rigid metal attachment to the valve handle which swings with it into engagement with the holder and when locked in this position effectually prevents the use of water in 'he building. The defendants’ brief concedes that the inventor is entitled to “any fair equivalents of the means invented by him coming within the essence and gist of the invention,” It isthought that this attachment is such an equivalent and that in using it the defendants have appropriated “the essence” of the invention. That these parts accomplish the same result as the complainants’ device is admitted, but, it is said, that they do it by different means. In a limited sense this is (rue, but, as before stated, the patent is not restricted to the ixact details shown and described. The defendants’ mechanism, *186though it has a different appearance to the eye, will be found on analysis to contain parts, which in function and operation, are the counterparts of the elements covered by the first claim. There is a movable lock, a lock-holder, a key and a part attached to the valve which engages with the holder. The parts are locked together and the key “trapped” precisely as in the Stiner device. The spirit is the same, the letter is different. The principal controversy arises over the alleged missing element, the “keeper,” in the defendants’ device. There is little difficulty on this point unless the patent is destroyed by an exceedingly narrow construction. That the defendants use a “keeper” is self-evident. It is admitted that their valve handle is kept The part which keeps the valve handle is the “keeper.” Its size, shape and distance from the valve are immaterial. It does not cease to be the “keeper” because the lock or a part thereof is attached to it
It follows that claim 4 is also infringed for the defendants’ holder is provided with an opening into which the keeper passes to become engaged with the lock.
The complainants are entitled to the usual decree.